— In an action to recover damages for personal injuries, defendant appeals from an order denying its motion to strike out plaintiff’s supplemental bill of particulars. Order modified by striking from the ordering paragraph everything following the word “ denied ”, and, as so modified, the order is affirmed, without costs. The supplemental bill of particulars did not change the cause of action (Wagner V. Mittendorf, 232 N. Y. 481; Overgaard v. Brooklyn Bus Gorp., 257 App. Div. 829), and did not constitute an amendment of the notice of claim. Since appellant did not question the service of the supplemental bill without permission of the court, and in view of the determination of the companion appeal (Basa V. City of New York, post, p. 780, decided herewith), this order is affirmed as modified. Nolan, P. J., Johnston, Sneed, Wenzel and Mac-Crate, JJ., concur.